Citation Nr: 1454336	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  11-30 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for pancreatic cancer, to include as due to exposure to herbicides.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Paul Goodson, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is in the Veteran's file.  At the hearing, the Veteran's attorney indicated he wished to file a claim for an earlier effective date for the award of service connection for an acquired psychiatric disorder (other than PTSD).  This matter is hereby referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his pancreatic cancer is due to herbicide exposure incurred while on active duty in the Republic of Vietnam.  The record confirms the Veteran served in the Republic of Vietnam from September 1970 to September 1971.  Therefore, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116.

If a Veteran was exposed to an herbicide agent during active military service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  Pancreatic cancer is not listed among the diseases subject to presumptive service connection based on presumed exposure to Agent Orange.  Notwithstanding the presumptive provisions, service connection for pancreatic cancer based on exposure to herbicides may also be established by showing that a disability is, in fact, causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

Accordingly, the Board finds that a VA examination is necessary to determine whether Agent Orange caused the Veteran's pancreatic cancer.   Therefore, a remand is required for a VA medical opinion that addresses this matter.

With regards to the Veteran's claim for posttraumatic stress disorder, a remand is required to clarify the Veteran's diagnosis.

In February 2009, the Veteran reported that his life changed following his service in Vietnam.  Specifically, he reported that he experienced flashbacks, nightmares, and a heightened awareness of his surroundings. Dr. Jabbour, a private physician, diagnosed the Veteran with posttraumatic stress disorder.  Similarly, in April 2009, a VA physician assessed previously untreated posttraumatic stress disorder related to his experiences in Vietnam.

In contrast, on VA examination in October 2011, the examiner stated that the Veteran's symptoms did not appear to be consistent with a diagnosis of posttraumatic stress disorder because the Veteran experienced limited re-experiencing and avoidance symptoms.  The examiner diagnosed the Veteran with an adjustment disorder with depressed mood secondary to his pancreatic cancer, liver cancer, and diabetes mellitus.

Given the conflicting diagnoses, the Board finds that a medical opinion is necessary to determine whether the Veteran's symptoms support a diagnosis of posttraumatic stress disorder at any time during the appeal period.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claim file to an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  It is within the examiner's discretion to determine whether an in-person physical examination is required.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's pancreatic cancer is related to his active service, to include his exposure to herbicides (including Agent Orange).  It is not sufficient to simply note that pancreatic cancer is not an herbicide presumptive disability.  The examiner must address the likelihood of a causal relationship between exposure to herbicides and development of pancreatic cancer in this Veteran.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Forward the claim file to a VA psychiatrist or psychologist.   The entire claim file, to include all electronic files, must be reviewed by the examiner.  It is within the examiner's discretion to determine whether an in-person examination is required.   The examiner is to reconcile the conflicting diagnoses and offer an opinion as to the following:

a)  Has the Veteran met the criteria for a diagnosis of PTSD at any point during the appeal period, namely from January 2009?

b)  If you determine that the Veteran has not met the criteria for a diagnosis of PTSD at any point during the appeal period, please explain why the assessments of PTSD in February and April 2009 are not valid.

c) If you determine that the Veteran has met the criteria for a diagnosis of PTSD at any point during the appeal period, identify the stressor or stressors upon which the diagnosis is based.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.




The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).





_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



